PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
SAXENA, ASHUTOSH, et al.
Application No. 16/292,075
Filed:  March 04, 2019
Attorney Docket No. BRAIP001C1 
:
:
:              DECISION ON PETITION
:                UNDER 37 CFR 1.137(a)
:




This is a decision in response to the Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a), filed May 28, 2021.

The petition is DISMISSED AS MOOT.

A review of the file record indicates that a second Petition for Revival of an Application for Patent Abandoned Unintentionally was submitted on May 28, 2021.  This request was automatically granted by EFS-Web on the same day, May 28, 2021. Accordingly, the previously submitted Petition to Revive under 37 CFR 1.137(a) is moot.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.




/Dale A. Hall/Paralegal Specialist, OPET